             Case 1:18-cv-00378-APM Document 91 Filed 07/08/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ________________________________________
                                                      )
 FATMA MAROUF AND BRYN ESPLIN,                        )
 a married couple,                                    )
                                                      )
                                                      )
                                                      )
                              Plaintiffs,             )
                                                      )
                               v.                     )    Case No. 1:18-cv-378 (APM)
                                                      )
 XAVIER BECERRA, in his official capacity as          )
 Secretary of the UNITED STATES                       )
 DEPARTMENT OF HEALTH AND HUMAN                       )
 SERVICES, et al.,
                                          )
                              Defendants. )
                                          )
 ________________________________________ )


                JOINT STATUS REPORT REQUESTING CONTINUED STAY

        Plaintiffs Fatma Marouf and Bryn Esplin, together with Defendants United States

Department of Health and Human Services (“HHS”), Administration for Children and Families

(“ACF”), Office of Refugee Resettlement (“ORR”), Xavier Becerra, in his official capacity as

Secretary of HHS, JooYeun Chang, in her official capacity as Acting Assistant Secretary for ACF,

and Cindy Huang, in her official capacity as the Director of ORR, and United States Conference

of Catholic Bishops (together the “Parties”), file this joint status report requesting a continued stay

in this litigation and state as follows:

        1.       On March 8, 2021, the Parties jointly moved to vacate the dispositive motions

deadline in this litigation and for a stay of proceedings to “encourage settlement discussions by

virtue of granting the new administration additional time to assess potential avenues for

resolution.” ECF No. 88. The Parties proposed filing a further Joint Status Report by May 7,




                                                  1
            Case 1:18-cv-00378-APM Document 91 Filed 07/08/21 Page 2 of 5




2021, in which they would either propose a revised briefing schedule or show good cause for a

continuation of the stay.

       2.       The Court subsequently granted the relief requested, staying this litigation and

ordering the Parties to file the proposed joint status report by May 7, 2021. ECF No. 89.

       3.       On May 7, 2021, the Parties filed the joint status report that sought a continued stay

of this litigation to allow Federal Defendants to continue to actively consider potential avenues for

resolution of Plaintiffs’ claims without further litigation. ECF No. 90.

       4.       The Court subsequently granted relief requested, staying this litigation and ordering

the Parties to file the proposed joint status report by July 8, 2021. See Minute Order, May 9, 2021.

       5.       The Parties have met and conferred and agree that a continued stay of this litigation

is supported by good cause. Federal Defendants continue to actively consider potential avenues

for resolution of Plaintiffs’ claims without further litigation. A further stay to facilitate those

efforts is therefore appropriate and consistent with judicial economy.

       6.       Accordingly, the Parties respectfully request that the Court continue the stay of

proceedings in this case, and instruct the Parties to submit a Joint Status Report no later than

August 6, 2021, either proposing a revised briefing schedule for dispositive motions or showing

good cause for a continuation of the stay. A proposed order to that effect is attached to this Joint

Status Report for the Court’s consideration.



 Dated: July 8, 2021                                  Respectfully submitted,

 /s/ David T. Raimer                                  /s/ Michael A. Burns
 David T. Raimer (DC Bar No. #994558)                 Michael A. Burns (DC Bar No. 1026759)
 Anthony J. Dick (DC Bar No. #1015585)                HOGAN LOVELLS US LLP
 JONES DAY                                            100 International Drive, Suite 2000
 51 Louisiana Ave. NW                                 Baltimore, MD 21202
 Washington, DC, 20001-2113                           Telephone: (410) 659-2728
 Telephone: (202) 879-3939                            michael.burns@hoganlovells.com



                                                  2
        Case 1:18-cv-00378-APM Document 91 Filed 07/08/21 Page 3 of 5




dtraimer@jonesday.com
ajdick@jonesday.com                               Kenneth Y. Choe (pro hac vice)
                                                  Jessica L. Ellsworth (DC Bar No. 484170)
Leon F. DeJulius, Jr. (pro hac vice)              James A. Huang (pro hac vice)
John D. Goetz (pro hac vice)                      Michael D. Gendall (DC Bar No. 1029790)
JONES DAY                                         Brendan C. Quinn (DC Bar No. 1616841)
500 Grant Street, Suite 4500 Pittsburgh, PA       HOGAN LOVELLS US LLP
15219-2514                                        555 Thirteenth Street, N.W.
Telephone: (412) 391-3939                         Washington, D.C. 20004-1109
lfdejulius@jonesday.com                           Telephone: (202) 637-5600
jdgoetz@jonesday.com                              Facsimile: (202) 637-5910
                                                  ken.choe@hoganlovells.com
Attorneys for Defendant United States             jessica.ellsworth@hoganlovells.com
Conference of Catholic Bishops                    james.huang@hoganlovells.com
                                                  mike.gendall@hoganlovells.com
                                                  brendan.quinn@hoganlovells.com

BRIAN M. BOYNTON                                  Russell A. Welch (pro hac vice)
Acting Assistant Attorney General                 HOGAN LOVELLS US LLP
                                                  609 Main Street, Suite 4200
MICHELLE BENNETT                                  Houston, TX 77002
Assistant Branch Direction                        Telephone: (713) 632-1437
                                                  russell.welch@hoganlovells.com
/s/ James R. Powers
JAMES R. POWERS (TX Bar No. 24092989)             Camilla B. Taylor (pro hac vice)
JASON C. LYNCH (DC Bar No. 1016319)               LAMBDA LEGAL DEFENSE AND
U.S. DEPARTMENT OF JUSTICE,                       EDUCATION FUND, INC.
CIVIL DIVISION, FEDERAL PROGRAMS                  105 West Adams, 26th Floor
BRANCH                                            Chicago, IL 60603-6208
1100 L Street, NW Washington, DC 20005            Telephone: (312) 663-4413
Telephone: (202) 353-0543                         ctaylor@lambdalegal.org
james.r.powers@usdoj.gov
                                                  Richard B. Katskee (DC Bar No. 474250)
Attorneys for Federal Defendants                  Kenneth D. Upton, Jr. (DC Bar No. 1658621)
                                                  AMERICANS UNITED FOR SEPARATION
                                                  OF CHURCH AND STATE
                                                  1310 L Street, N.W., Suite 200
                                                  Washington, D.C. 20005
                                                  Telephone: (202) 898-2133
                                                  katskee@au.org
                                                  upton@au.org

                                                  Attorneys for Plaintiffs




                                              3
          Case 1:18-cv-00378-APM Document 91 Filed 07/08/21 Page 4 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of July, 2021, I electronically filed the foregoing

document with the Clerk of the Court via the CM/ECF System, which will send notification of the

filing to all counsel of record in this matter.
                                                      /s/ Michael A. Burns
                                                      Michael A. Burns (DC Bar No. 1026759)
                                                      HOGAN LOVELLS US LLP
                                                      100 International Drive, Suite 2000
                                                      Baltimore, MD 21202
                                                      Telephone: (410) 659-2728
                                                      michael.burns@hoganlovells.com




                                                  4
         Case 1:18-cv-00378-APM Document 91 Filed 07/08/21 Page 5 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ________________________________________
                                                        )
 FATMA MAROUF AND BRYN ESPLIN,                          )
 a married couple,                                      )
                                                        )
                                                        )
                                                        )
                            Plaintiffs,                 )
                                                        )
                             v.                         )   Case No. 1:18-cv-378 (APM)
                                                        )
 XAVIER BECERRA, in his official capacity as            )
 Secretary of the UNITED STATES                         )
 DEPARTMENT OF HEALTH AND HUMAN                         )
 SERVICES, et al.,
                                          )
                            Defendants.   )
                                          )
 ________________________________________ )


                                     [PROPOSED] ORDER

       Upon consideration of the Parties’ July 8, 2021, Joint Status Report, and good cause having

been shown, it is hereby ORDERED that the report is ADOPTED and proceedings in this case

remain STAYED pending further order of the Court. The Parties shall submit a further Joint Status

Report no later than August 6, 2021, either proposing a revised schedule or showing good cause

for a continued stay of proceedings in this case.


Dated: ________________                                 _________________________
                                                        Amit P. Mehta
                                                        United States District Judge




                                                    5
